Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage; Anchorage Police Department

                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

JARED TUIA,                                       )
                                                  )
                     Plaintiff,                   )
                                                  )
vs.                                               )
                                                  )
MUNICIPALITY OF ANCHORAGE, and                    )
ANCHORAGE POLICE DEPARTMENT,                      )
                                                  )
                     Defendants.                  ) Case No. 3:19-cv-00326 HRH
                                                  )

                        STIPULATED PROTECTIVE ORDER

        The parties, by and through their respective attorneys of record whose

 signatures appear below, stipulate and agree as follows:

1.     It is understood and agreed that documents, files, materials, and non-paper

media, including e-mails, electronic documents, videotape, audiotape, computer files,

disks, hard drives, portable drives, print-outs, and all other materials produced in this

litigation by Defendants Municipality of Anchorage and Anchorage Police Department



        Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 1 of 9
(“Defendants”), and the Plaintiff, pursuant to the Federal Rules of Civil Procedure and

applicable Local Rules, are being produced pursuant to this Stipulated Protective Order

and only under the terms and conditions here set forth.

2.     This Stipulated Protective Order applies to any documents that as yet have not

been disclosed by either party, and which may be subject to certain exceptions to

production or disclosure. Confidential documents subject to restrictions on disclosure

and use during and after this litigation pursuant to this Stipulated Protective Order

also include, but are not limited to, documents that Defendants and Mr. Tuia or

their counsel possesses that were previously produced in connection with and/or related

to preparation for and/or use at the 2019 EEOC mediation between Mr. Tuia and the

Anchorage Police Department (Charge No. 551-2018-03948).

3.     Privileged documents may be withheld or redacted in accordance with Federal

Rule of Civil Procedure 26(b)(5), but may be subjected to FRCP 37 motion to compel,

if the parties disagree on the redaction or withholding. Documents containing certain

information subject to disclosure limitations by local, state, or federal statute, ordinance,

or regulation may be subject to redaction or other limitation in accordance with such

statutes, regulations, and ordinances, which include AS 12.61.110, AS 12.61.140;

AS 40.25.120; AS 45.48.090(7); 45 CFR 164.500 et seq. and 8 AAC 15.910(d), but may

be subjected to FRCP 37 motion to compel, if the parties disagree on the redaction or

withholding. Protected documents shall include any and all documents produced by

Defendants containing victim names, confidential witnesses, internal investigations, and

personnel files and other personnel information, as well as other documents including
Stipulated Protective Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 2 of 9
        Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 2 of 9
dates of birth, social security numbers, names and identifying information about minor

children, disciplinary matters, personnel evaluations, background checks, personnel

investigations, and records regarding personnel actions. By agreeing to this protective

order, the parties do not agree that any privilege created by statute, rule or common law

is appropriate for any document which might otherwise be disclosed; rather, any

question of whether a redaction or privilege has properly been applied to a particular

document may be decided later by the parties and/or the Court.

4.     All documents designated as confidential shall be labeled by the designating

party with the legend “CONFIDENTIAL, Produced Subject to Protective Order.” In

the event a party produces a confidential document without designating it as such,

including any earlier productions by the Defendants to Mr. Tuia’s counsel, that party

shall, upon discovery of such error, oversight or earlier production, again produce the

document with the added legend “CONFIDENTIAL, Produced Subject to a Protective

Order” and notify all other parties that the properly labeled document is to be

substituted for all copies of the previously produced unlabeled document. Such

documents shall be deemed to be confidential documents under this Stipulated

Protective Order from the date they are again produced with the requisite label.

5.     The confidential documents and material contained therein shall not be used

or shown, disseminated, copied, or in any way communicated to anyone for any

purpose whatsoever, other than to Qualified Persons pursuant to Section 5 and only as

required for the litigation of this matter. The confidential documents may not be

used for any purpose whatsoever other than as expressly allowed by and in
Stipulated Protective Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 3 of 9
        Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 3 of 9
accordance with the Stipulated Protective Order. The confidential documents may not

be used in any other litigation, administrative proceeding, or arbitration. The

confidential documents, their content, and the fact of their existence, shall not be shared

in any way, even verbally, with anyone who is not permitted as a Qualified Person

pursuant to Section 5, including the media.

6.     Unless allowed by the prior written consent of the disclosing party or upon

further order of this Court, the confidential documents may be disclosed only to

the following persons (hereinafter referred to as “Qualified Persons”):

       (a)     the parties and their counsel of record in this action;
       (b)     employees of such counsel assigned to and necessary to assist during
       the course of the litigation;
       (c)     independent experts and consultants retained by either party as may
       be necessary for that person’s assistance during the course of the
       litigation;
       (d)     a witness at a deposition, trial, or other proceeding in this litigation,
       including during preparation by counsel for such witness activity,
       subject to such witness’s agreement to be bound by the terms of this
       Stipulated Protective Order,
       (e)     any court reporter taking testimony of a witness subject to this
       Stipulated Protective Order who shall sign an acknowledgement to be
       bound by its terms, and
       (f)     the Court in accordance with provisions of this Stipulated Protective
       Order.

7.     Before being given access to the confidential documents, each Qualified

Person shall review this Order and agree in writing to be bound by its terms.

Defendants shall require any of their employees deposed in this matter to agree

to be bound by this Order or shall agree on their behalf. Each party shall maintain

a list of all Qualified Persons to whom confidential information subject to this

Stipulated Protective Order has been provided and that list, and each Qualified
Stipulated Protective Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 4 of 9
        Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 4 of 9
Person’s written acknowledgement of the Stipulated Protective Order, shall be

available for inspection by either party or the Court upon request.

8.     A party releasing copies of confidential documents to a Qualified Person

outside of that party’s counsel’s office shall maintain a list (by Bates number) of all

such released records. The disclosing party shall recover all confidential information

subject to this Stipulated Protective Order upon completion of the Qualified Person’s

participation in this case. The list of disclosed records required to be kept by this

paragraph shall be made available for inspection by the other party or the Court

upon request.

9.     The confidential documents and any copies of the confidential documents,

including electronic records, including those released to Qualified Persons, shall be

maintained in a secure and safe area, with due and proper care exercised with respect to

the storage, custody, use and/or dissemination of such information. Copies, including

electronic copies and scans, shall be made only as reasonably necessary for the conduct

of this lawsuit. All copies, electronic copies, print outs, reproductions, scans, summaries,

spreadsheets, and abstractions shall be subject to the terms of the Protective Order, and

labeled in the same manner as the confidential documents. Electronic confidential

documents must be stored, maintained, and transmitted with adequate security to protect

against unauthorized access and use and to maintain the confidentiality of documents

protected under this Stipulated Protective Order.

10.    If a witness during a deposition or other pre-trial proceeding is asked to

testify, or testifies, about confidential documents or their content, a party or its
Stipulated Protective Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 5 of 9
        Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 5 of 9
counsel may designate all or portions of deposition testimony by witnesses as

confidential under this Stipulated Protective Order by advising the court reporter

and/or the videographer, as applicable, and all counsel at the deposition or

proceeding of such fact. The court reporter shall mark the face of each relevant

transcript page with the word “Confidential.” Any portion of a deposition transcript not

so designated at the time the testimony is given may be designated as confidential by a

party anytime within thirty (30) days after the party receives the witness’s transcript

of the testimony. Such designation may be made by listing the page and inclusive line

numbers of the materials designated as confidential and providing such designation to

the other party’s counsel and the court reporter. The court reporter shall thereafter

mark the face of each relevant page as “Confidential.” Whenever any confidential

document is identified or marked as an exhibit in a deposition or other pretrial

proceeding, it shall be marked “Confidential” and not released by the court reporter

to any person other than counsel for the respective parties or the Court.

11.    All documents that are filed with the Court that contain any portion of the

confidential transcripts, documents, or information taken from confidential

transcript portions or documents shall be filed in a sealed envelope or other

appropriate sealed container on which shall be endorsed the title to the action to

which it pertains, the number or letter of the exhibit, the name of the document to

which the exhibit relates, the word "CONFIDENTIAL," and a statement substantially in




Stipulated Protective Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 6 of 9
        Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 6 of 9
the following form:

               This envelope or container is sealed and contains confidential
               information filed in this case by and is not to be opened or the
               contents thereof displayed or revealed except by order of the
               Court or pursuant to written stipulation of the parties to this action.
               This envelope or container shall not be opened without order of the
               Court, except by officers of the Court and counsel of record who,
               after reviewing the contents, shall return them to the clerk in a sealed
               envelope or container.

12.    At any time after the production of any materials designated as Confidential by

one party, the other party may serve a notice of objection to such designation,

stating the reasons for such objection. Should the parties be unable to resolve the

issues raised by the objection, within fourteen (14) days of the receipt of such objection,

the designating party may thereupon seek a ruling from the Court with respect to the

merits of the designation. The burden of proving the appropriateness of the

 designation shall be upon the party designating the materials as confidential. If no

 such motion is made the materials shall no longer be considered confidential.

13.    No party, or Qualified Person permitted access to confidential documents

pursuant to Section 5 of this Protective Order, shall under any circumstances,

disclose, offer to disclose, sell, offer for sale, advertise, or publicize the contents of the

confidential documents unless explicitly allowed by this Stipulated Protective Order

or by further order of the Court. Parties and Qualified Parties also may not publicize

the fact that they have obtained confidential documents subject to this Stipulated

Protective Order other than as may be necessary in Court pleadings and in

accordance with this Stipulated Protective Order.

Stipulated Protective Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 7 of 9
        Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 7 of 9
14.      All copies, including electronic copies, of confidential documents produced

under this Protective Order shall be accounted for and destroyed or returned to the

disclosing party for destruction within 30 days after the end of this litigation. This

requirement does not extend to confidential information included in pleadings, legal

memoranda, correspondence between parties, or work product in the possession of

counsel, however, such information shall continue to be subject to the strict non-

disclosure provisions of the Stipulated Protective Order.

15.      This Stipulated Protective Order shall be binding upon the parties, their

attorneys, and upon the parties’ and their attorneys’ successors, executors, personal

representatives, administrators, heirs, legal representatives, assigns, subsidiaries,

divisions, employees, agents, independent contractors, and other persons or

organizations over which they have control. The execution of this Order by the parties’

counsel shall constitute a representation that all persons employed by the parties

and the parties’ counsel shall observe this Order and that all persons to whom

confidential documents are disclosed shall be made aware of this Stipulated Protective

Order.

16.      After termination of this litigation, the provisions of this Order shall continue to

be binding, except with respect to those documents and information that become a

matter of public record.




Stipulated Protective Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 8 of 9
         Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 8 of 9
        Respectfully submitted this 3rd day of March, 2020.

                                                 KATHRYN R. VOGEL
                                                 Municipal Attorney

                                                 By: s/Ruth Botstein, s/ Meagan Carmichael
                                                        Ruth Botstein (AK Bar No. 9906016)
                                                        Meagan Carmichael (AK Bar No.
                                                        1011071)
                                                        Assistant Municipal Attorneys
                                                        Municipal Attorney’s Office
                                                        P.O. Box 196650
                                                        Anchorage, Alaska 99519-6650
                                                        Phone: (907) 343-4545
                                                        Fax: (907) 343-4550
                                                        Email: uslit@muni.org

Respectfully submitted this 3rd day of March, 2020.

                                                 Michael W. Flanigan
                                                 Flanigan & Bataille
                                                 Attorneys for the Plaintiff

                                                 By: /s/ Michael Flanigan
                                                         Flanigan & Bataille
                                                         1007 W. 3rd Ave., Ste 206
                                                         Anchorage, Alaska, 99501
                                                         Phone: 907-279-9999
                                                         Fax: 907-258-3804
                                                         Email: mflanigan@farnorthlaw.com



Certificate of Service
The undersigned hereby certifies that on March 3, 2020, a
true and correct copy of the foregoing was served on the parties’
counsel by electronic means through the CM/ECF system.

/s Amber J. Cummings
Amber J. Cummings , Legal Secretary
Municipal Attorney’s Office




Stipulated Protective Order
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 9 of 9
         Case 3:19-cv-00326-HRH Document 14-1 Filed 03/03/20 Page 9 of 9
